Exhibit 10.24

SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
THIS SECOND AMENDMENT TO AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY (this
“Amendment”) is made as of August 24, 2015, by and between AMERICAN REALTY
CAPITAL VII, LLC, a Delaware limited liability company (“Buyer”), and GALEVA
LLC, an Illinois limited liability company (“Seller”).
WHEREAS, Buyer, Davessa Venture, LLC, an Iowa limited liability company (the
“310 Seller”), S.J. Russell, LLC, an Iowa limited liability company (the “336
Seller” and, together with the 310 Seller, the “Original Sellers”), entered into
that certain Agreement for Purchase and Sale of Real Property, having an
effective date as of July 2, 2015 (the “Original Agreement”), as amended by that
certain First Amendment to Agreement for Purchase and Sale of Real Property,
dated August 3, 2015, by and among Buyer, Original Sellers and Seller (the
Original Agreement, as amended, is hereinafter referred to as the “Agreement”),
with regard to the Property, as more particularly described in the Agreement;
and
WHEREAS, Buyer and Seller wish to amend the Agreement as provided herein;
NOW, THEREFORE, in consideration of the mutual promise contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereby agree that the Agreement shall be
amended as follows:
1.
Rent Proration. Section 4(b) of the Original Agreement is hereby amended by
adding the following sentences at the end thereof:



“Buyer and Seller hereby acknowledge that the Tenant of the 310 Property pays
rent (the ‘VA Rent’) in arrears, and agree that if, as of the Closing Date,
Seller has not received VA Rent for the month in which Closing occurs, the VA
Rent shall not be prorated on the Closing Date. If, following the Closing Date,
Buyer receives the VA Rent for the month in which Closing occurred, Buyer shall
remit to Seller Seller’s pro-rated portion of such VA Rent within ten (10)
business days after receipt thereof. If, following the Closing Date, Seller
receives any VA Rent which is attributable to the month in which the Closing
occurred or any period after the Closing Date, Seller will notify Buyer of such
fact and will remit to Buyer Buyer’s pro-rated portion of such VA Rent within
ten (10) business days after receipt thereof. The provisions of this
subparagraph 4(b) shall survive Closing.”


2.
Purchase Price. Buyer and Seller hereby agree that the Purchase Price shall be
allocated $3,400,000.00 for the 336 Property and $2,630,000.00 for the 310
Property.







--------------------------------------------------------------------------------



3.
Miscellaneous. Except as expressly modified hereby the terms of the Agreement
shall remain in full force and effect as written. Capitalized terms used herein
but not defined herein shall have the meanings given to such terms in the
Agreement. This Amendment may be executed in one or more counterparts, all of
which shall be considered one and the same agreement, and shall become a binding
agreement when one or more counterparts have been signed by each of the parties
and delivered to the other party. Signatures on this Amendment which are
transmitted electronically shall be valid for all purposes, however any party
shall deliver an original signature of this Amendment to the other party upon
request.





[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first set forth above.
BUYER:
SELLER:
 
 
AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company
GALEVA LLC, an Illinois limited liability company




By:/s/ James V. Russell
Name: James V. Russell
Title: Manager


By: AR Capital, LLC, a Delaware limited liability company, its sole member


By:   /s/ William M. Kahane
   Name: William Kahane
   Title: Manager





